Title: To George Washington from “A Friend to the People,” 21 August 1796
From: 
To: 


        
          Sir
          Baltimore August 21st 1796
        
        I took the liberty of writing you from Richmond about the time the Virginia assembly met; and the tempers of men were so variously agitated at that period, induced a belief that I might have made some observations more important than the event produced. I promised to Communicate some information of characters, which I imagined would have useful effects; but the ayes and noes being published, on every question of moment, and the Counties which the different members represented being also published rendered this intention unnecessary.
        There were few of the Counties of any notice, which I did not visit, and tho many skilful attempts were practised, to produce every species of hostility, against the meas⟨ures⟩ of Government, yet the Counteracting influence predominate⟨d⟩ with visible triumph. It appeared certain to demonstration, from all I could see or find out, that the strength of understanding, in Virginia, even among the people, favoured with the busiest exertions what government had done, and which every good man, regarding the present and future welfare of his Country, must Conscientiously approve. In the course of my Journey, I generally was informed

of every corrupt influence sowing sedition, and as generally laid down a rule to be the last visitant, and the most recent impression seemed not to be without a portion of utility. Many of the County Courts where the people were collected, was found experimentally, to be a good scene for exertion.
        Whenever I met a town, where there was a newspaper, I published what appeared, to my understanding, right and applied it in other places. This appeared both just and necessary, on a Consideration of the studied artifices employed to corrupt the public mind. Upon the whole there is one truth certain, to my humble judgment, that the voice of the virginia people is not to be ascertained by the voice of their Constituents. This I could prove by a variety, nay innumerable instances, which Came within my observation, but it might be too tedious, as well as an unnecesary recital, for your perusal.
        When the Commissioners come to act, on the spoliations Committed on our trade, a question may probably be made on the part of England unproductive of amicable adjustment. You know, Sir, it has been a rule of the English Law, that a Subject cannot forfeit his allegiance, nor Consequently claim expatriation. A large majority who have suffered by the depredations, of the English, on our trade may be included in this description. However the law made by a particular nation, cannot by any Construction, operate so as to affect another nation, in Cases where the Laws of nations have an uncontrouled right to determine. This then, being one of the Cases, embraced by the Laws of nations, and every authority having acquesced, that subjects or citizens may surrender their allegiance, and become citizens of another nation, on the usual Conditions establis⟨hed⟩ by such nation, it becomes conclusive that England must give up this principle, which possibly will be contend⟨ed⟩ for. But you are the best authority to determine, if any remedy should be wanting. I mention this with submission and diffidence.
        There were several papers through the virginia Counties, in the form of petitions before last Congress met, remotely disapproving of what government had done. The principles in drawing these documents, were not positively know⟨n⟩ but strong presumptive circumstances unfolded well grounded suspicions of the source from whence they flowed. One of these papers, was handed through Frederick County, by Mr Hite who married a

Sister of Mr Madison, which (as was generally the Case) proved unsucessful.
        I hope you will excuse this intrusion, on your more important avocations. The object is well intended, and tho no important benefit may result from the Communicati⟨on⟩ yet it is the duty of every good citizen to disclose to the executive any matter which occurs, particularly as you are in a great degree sequestered from the Common wal⟨ks⟩ of busy life, and immediate intercourse with the people.
        I fervently wish you, a long and happy life, as it ha⟨s⟩ been glorious and virtuous, which I am assured, is most sincerely wished by the People of our happy Country, and by not one man than
        
          A Friend to the People
        
      